WILKINS, District Judge.
This steamer was seized by the collector of the port of Detroit, for a violation of the revenue laws, on the 18th of October, 1854. The libel informs the court, that, at the time of the seizure, “she was not a vessel of the United States; nor a foreign vessel belonging to citizens of the country, from which the merchandise imported in her, at the time of seizure, were first shipped for transportation, or, of the growth, production or manufacture of that country.” And also, “that her cargo, consisting of 10 barrels of fish, 128 bunches of shingles, and 25 bales of wool, being merchandise subject to duty, was brought imd imported from a foreign place, viz. the province of Upper Canada, into the United States, at the port of Detroit.” The answer of S. Clement, claimant, denies the allegations of this information, both as to the character of the vessel, and the importation cha r-ged, and sets forth that she was at the time, duly enrolled and licensed at the port of Detroit, and that the merchandise specified was not imported into the United States from a foreign place, but was shipped from ports and places within the United States.
It was in proof, on the trial of the issue thus made in the case, that the Forrester was built at Newport, in this state, by E. B. *1150Ward, in the month of June, 1854, and was by him enrolled and licensed for the coasting trade, on the 6th day of July following, “for one year from that date”; that on the 12th of July of the same year, only six days subsequent to her enrollment, Ward sold the Forrester to Clement, the conveyance being witnessed by the deputy collector of the port of Detroit, and placed on record in a book In the office, provided for that purpose, called volume A, on page 534; that Clement, tlie claimant of the Forrester, was at the time, and is still a citizen of the United States; that during the summer of 1854, the route of the Forrester, in navigating the rivers Detroit and St. Clair (a line through the middle of which streams constitutes the national-boundary line between the Canadas and the United States), was from Port Huron, St. Clair county, to the port of Detroit; that in her trips she always touched at Port Sarnia and at Baby’s Point, villages in the province of Canada, on the east bank of the St. Clair river, for the reception of passengers, baggage and whatever freight might offer; that on her downward trip from Port Huron on the 13th of October, 1854, the fish specified in the libel, was shipped from Port Huron, the wool from St. Clair, and the shingles from Lexington, all consigned to the port of Detroit, these ports being American ports, within the United States; that ou the said downward trip, she stopped, as usual, for freight and passengers, at Ports Sarnia and Baby's Point, but took no freight in at either of those places, and that the fish, wool and shingles were not taken from the Forrester from the time they were shipped until they were landed at Detroit, but remained in the hold of the vessel, the steamer only remaining for a few minutes at the Sarnia and Baby wharves, and on the trip in question receiving no additional freight at those ports; that no other freight was landed at Detroit on the 13th of October, 1854, from the steamer, but the enumerated articles described in the libel; that no new license was taken out for the Forrester by Clement, the purchaser from Ward, nor had she been enrolled since the sale, but shortly after the vessel had been seized, Clement called at the customhouse and made application for a new license and enrollment, which was then refused.
With this demonstration in support of the answer, the government seeks the forfeiture of the goods and the vessel, on two grounds; 1,1) That the steamer forfeited her American character and lost her privileges as an American ship, in consequence of the neglect to enroll her anew after her sale, to Captain Clement. (2) That her cargo, landed and seized at Detroit, was merchandise imported from the adjacent province of Canada. There is a very obvious distinction made in the law regulating the collection of the revenue of the United States, between registered vessels and vessels licensed and enrolled. The first (.-lass is governed by the act of December 31, 1792, entitled "An act concerning the registering and recording of ships or vessels,” and its provisions were designed to apply to vessels engaged in foreign commerce. The second class is governed by the act pf the 18th of February, 1793, entitled “An act for enrolling and licensing ships or vessels to be employed in the coasting trade and fisheries, and for regulating the same,” and the various subsequent statutory amendments, embracing only vessels in the coasting trade on the Atlantic, and on the northern, northeastern and northwestern frontier waters of the United States. Both statutes were enacted during the same session of congress; and both classes of vessels are restricted, by their respective certificates of registry, and their licenses of enrollment, to the species of navigation and trade described and defined in these documents respectively..
But it is contended that the second section of the enrolling act adopts the provisions and penalties of the registry law. In many respects the two statutes differ, and sucli enactment, on the very threshold of the statute, if so construed, would render much of the remaining thirty-two sections nugatory and unnecessary. For instance—by the sixteenth section of the registry law, the failure to report a sale to a foreigner works a forfeiture of the vessel; and by the thirty-second section of the enrolling act, the sale of a licensed vessel to a foreigner, whether reported or not. absolutely forfeits the vessel and her cargo. The provision is positive, “if any licensed ship or vessel shall be transferred to any person not a citizen of the United States, the vessel and her cargo shall be forfeited.” Here the penalty is imposed on the forbidden act; while in the sixteenth section of the registry law the penalty attaches, not to the act of sale, but “on the neglect to make the same known” in the way indicated in the act. ■ The same penalty is applied, but not under the same circumstances; the sale in the first being the penal misconduct, and the failure to report, the cause of forfeiture in the other. It is considered, therefore, that the provision of this second section of the enrolling act, is merely directory to the public functionary by and before whom the enrollment is to be made, as preliminary to the grant of the license. This is clearly inferable from the language employed. The section declares that "in order for the enrollment of any vessel, she shall possess the same qualifications, and the same requisites in all respects, shall be complied with, as are made necessary for registering ships by the registry law; and the same duties are imposed on all officers, with the same authority, in relation to enrollments. and the same proceedings shall be had in similar cases touching enrollments.”
The same qualifications, the same requisites in ail respects, and the same proceed-*1151mgs in similar cases, are directed to be observed; but which by no means embrace the penalties of the first act, as applicable to the cases of dereliction enumerated in the second. By the first law, on certain pre-req-uisites, a certificate of registry is to be given; and by the second, on the performance of similar acts, an enrollment is perfected, and a license obtained. But certainly it would be a forced construction so to interpret these words as to make the penalty prescribed on the omission, under the first statute to re-register, apply to the neglect to re-enroll and re-license. The fourteenth section of the registry law directs “that when any ship or vessel, which has been registered, shall be sold to a citizen of the United States, the said ship must be registered anew by her former name, otherwise she shall cease to be deemed a ship of the United States. And in every case, if she shall not be so registered anew, she shall not be entitled to the privileges of a vessel of the United States.” And the sixth section of the enrolling act provides that “every ship found trading between different places in the same district, without enrollment or license as provided in the act, shall pay the same fees and tonnage in every port at which she may arrive, as vessels not belonging to citizens of the. United States.” Where a vessel has once been enrolled and licensed, and before the expiration of the time limited in the license, is sold to a citizen of the United States, and continues running without a renewal, she certainly occupies in relation' to the law, the position indicated, of “a vessel trading without enrollment or license as provided in the act,” and is amenable to the special penalty imposed, but to no greater. But “ceasing to be a vessel of the United States,” and losing all the privileges of such, as a penalty, widely differs from being made liable to port fees and tonnage at every port she arrives at. In the one case, she loses her national character, and the protection which her certificate affords: in the other, she is made responsive to additional pecuniary obligations.
The object of both statutes, is the protection of the revenue against fraud, to encourage American enterprise, to preserve the rights of the citizen trader, to confine both classes of vessels to the restrictions imposed by their title papers, and to secure the collection of the public dues without confusion; notwithstanding the various transfers to which this species of property is ever subject during the season of navigation. In the commerce on the ocean with foreign nations, a voyage might continue for a year and more, before a return to the home port. In such cases, greater strictness was deemed essential, than in those of domestic trade on the coast, and on the lakes and rivers of the north, the northeast and northwestern frontier. When sold to a foreigner, the registered vessel, therefore, forfeited her national ehar-acter, and when sold to a citizen, the same consequence ensued, unless the old registry was surrendered, and the vessel re-registered, according to her change of title. The intention is manifest. Why should a privilege solely conferred upon a citizen, be surreptitiously used with impunity by a foreigner? The same necessity did not exist in regard to the other class; it was not to be presumed that foreigners could successfully compete with citizens in the domestic trade, and the exigency did not demand the forfeiture by the American ship of her privileges of national character. So far, therefore, as the registry and enrolling statutes are applicable to the question of the penalties imposed by each, no embarrassment is felt in deciding, that the neglect to renew the license, does not denationalize the domestic vessel engaged in the navigation of our inland frontier waters. The question then arises, how far the subject is affected by the third section of the act of the 2d of March, 1831, which declares “that any vessel of the United States, navigating the waters on our northern, northeastern -And northwestern frontiers, shall be enrolled anu licensed in such form as may be prescribed by the secretary of the treasury; which license shall authorize the vessel to be employed either in the coasting or foreign trade, and no certificate of registry shall be required for vessels so employed on said frontiers: Provided, that such vessel shall be in every other respect liable to the penalties now in force relating to registered vessels on our northern, northeastern and northwestern frontiers.”
Now, this proviso expressly embraces the penalties in force in 1831. relating to registered vessels navigating the northern, northeastern and northwestern frontiers. There is no escape from this conclusion. If then the penalty in question, namely, the forfeiture of national character and privilege, was applied at that time by any known provision of law, to licensed vessels; if this class was then, in that respect, synonymous with the former, this express language must control the court, whatever construction is given to the acts of 1792 and 1793. But, in vain it may be asked to what then existing penalties does the proviso refer? Not to the penalty prescribed in the old registry law; for that only applied to vessels engaged in foreign commerce. Not to any new penalty created since 1792, and prescribed to vessels registered for the inland trade. If so, where are they to be found? Professional research and judicial examination alike fail in their efforts to discover them. The difficulty can only be solved by that which seems (from taking the whole law into consideration), to have been the manifest intention of this act; and such clearly was. to enlarge in order to meet the growing wants of western commerce, the privileges of licensed vessels navigating the waters which form our northern, northeastern and northwestern national boundary, and en*1152able them to engage in foreign and domestic commerce at one and tbe same time, under one set of papers, namely 'the enrollment and license, without the formality of a registry, and not exacting the restrictions, or enforcing the penalties imposed on registered vessels.
The ease at bar exhibits the vessel which has been seized, as originally built and owned by a citizen of the United States, regularly enrolled by him, and having a license procured for the coasting trade covering one year from its date; and that, on the 13th of October, 1854 (a little better.than two months after), she was seized for an infraction of the revenue laws, charged with the importation of foreign merchandise from a foreign port. Shortly after her enrollment by her owner, she was sold to the claimant, who was a citizen of the United States, of which sale the revenue officer was cognizant. Her purchaser neglected the renewal of her license, not deeming it necessary inasmuch as a custom prevailed, for purchasers of such vessels to await the close of navigation before any application for renewal. Under such circumstances, did this vessel lose her national character as a vessel of the United States? We think not. The registry penalty does not apply. But the penalty directed by the sixth section of the enrolling act, could with propriety have been enforced. The custom alluded to would constitute no defence. It was not a custom but a toleration, and as such was extended by the functionaries of the government to the owners of licensed vessels, but could not modify the law;' nor would the time allowed be considered as the “reasonable time” comprehended by Chief Justice Marshall in the case of U. S. v. Willings [supra).
But, independent of this construction of the navigation acts, the libel must be dismissed, because the facts in proof do not amount to an importation within the true meaning and spirit of the act of March 1, 1817. That act specifies as an “importation” merchandise brought into the United States from any foreign port or place. The term used is “import” and legislation employed that term in its commercial sense, which is to “bring” from a foreign jurisdiction into this jurisdiction, merchandise not the product of the country. Its commercial meaning is directly contrary to the term “export.” Both phrases have a technical meaning in the law. We “import,” teas from China, wines from France. We “export” cotton, tobacco, pork and wheat. The one term signifies etymologically “to bring in,” the other “to carry out." The act itself defines the word, viz. “brought into from any foreign port or place.” It is in proof that the articles enumerated in the libel, “fish, wool and shingles,” were shipped from American ports, within this district, and by respective bills of lading consigned to merchants in Detroit. When the goods were shipped they were stowed away and never removed until they reached their destination. Now, is the meaning of the word “import” to be changed under these circumstances, simply because the vessel freighted with these productions, and engaged in the navigation of the rivers St Clair and Detroit, temporarily stopped on her downward voyage at Canadian ports for the purpose of receiving in the usual business of a steamer additional passengers and freight, or to take in fuel? Such would not be a fair, just and reasonable construction of the law, the chief intention of which is the imposition of duties, for the support of government, on foreign commerce. The literal signification of the words contained in the law does not admit of such an interpretation; it is contrary to the known policy of the navigation laws.
This libel must, therefore, be dismissed. But although there was no evidence to justify the condemnation of the vessel, yet the seizure was made under circumstances which warranted the suspicion of the officer, that the cargo discharged was imported from Port Sarnia in Canada. The captain called the merchandise “Port Sarnia stuff,” and the vessel not having renewed her license under her new owner, and the doubt which existed as to her character, made it the duty of the officer to make the seizure. Libel dismissed, with certificate of probable cause.